ALLEN, Acting Chief Judge.
Appellant has timely filed this appeal from a final judgment and sentence from the court below.
Appellant was arraigned on a charge of larceny of an automobile. He entered a plea of guilty at a hearing on March 31, 1967. At this hearing he also waived the aid of counsel and a jury trial prior to entering his plea of guilty.
After a pre-sentence investigation, he was sentenced on May 12, 1967, to two years in the state prison. He waived the aid of counsel at this hearing.
In this appeal, appellant contends that he did not intelligently waive his right to counsel and his right to a jury trial. He contends that he pleaded guilty through misapprehension, ignorance, and coercion. He further contends that he should not have been charged with the crime of *824larceny of an automobile. He contends that he should have been charged with the unlawful use of an automobile because he never intended to permanently deprive the owner of the use of the automobile.
After a careful review of the record we can find nothing to support the various arguments propounded by the appellant. On the contrary, we do find strong evidence from the record to refute the arguments of appellant.
Since we are unable to find any error in the record and since the record comes to us on the presumption of correctness, we therefore affirm the judgment and sentence of the lower court.
Affirmed.
PIERCE and HOBSON, JJ., concur.